UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES
OFFICE OF SPECIAL EDUCATION PROGRAMS

June 30, 2020
The Office of Special Education Programs (OSEP), within the U.S. Department of
Education’s (Department) Office of Special Education and Rehabilitative Services,
issues this Question and Answer (Q & A) document in response to inquiries concerning
implementation of the Individuals with Disabilities Education Act (IDEA) Part B
procedural safeguards in the current COVID-19 environment.
This Q & A document does not impose any additional requirements beyond those
included in applicable law and regulations. It does not create or confer any rights for or
on any person. The responses presented in this document generally constitute informal
guidance representing the interpretation of the Department of the applicable statutory
or regulatory requirements in the context of the specific facts presented here and are
not legally binding and does not establish a policy or rule that would apply in all
circumstances.
To review other Q & A documents that OSEP has provided related to COVID-19, please
visit https://sites.ed.gov/idea/topic-areas/#COVID-19. Additional information specific to
the COVID-19 pandemic may be found online at https://www.ed.gov/coronavirus.

IDEA PART B PROCEDURAL SAFEGUARDS
Parental Consent
Q1.

May a public agency accept an electronic or digital signature to indicate that
the parent consents to their child’s initial evaluation, reevaluation, or the initial
provision of special education and related services to their child?

Yes, so long as the public agency ensures there are appropriate safeguards in place to
protect the integrity of the process. IDEA requires public agencies to obtain informed
consent from the parent of the child, consistent with 34 C.F.R. § 300.9, before
conducting an initial evaluation and a reevaluation of a child, subject to certain
exceptions, and before the initial provision of special education and related services to
the child. 34 C.F.R. § 300.300. Under 34 C.F.R. § 300.9, consent, which must be voluntary
on the part of the parent, means the parent has been fully informed of, and agrees in
writing to the activity for which his or her consent has been requested. Because of
social distancing and other restrictions during the pandemic, it may not be possible to
obtain a parent’s signed, written consent in-person.
In developing appropriate safeguards for using electronic or digital signatures during
the pandemic, a public agency may determine that a “signed and dated written
400 MARYLAND AVE. S.W., WASHINGTON, DC 20202-2800
www.ed.gov
The Department of Education’s mission is to promote student achievement and preparation for global competitiveness
by fostering educational excellence and ensuring equal access.

consent” may include a record and signature in electronic form that identifies and
authenticates a particular person as the source of the consent and indicates such
person’s approval of the information contained in the electronic consent. See
34 C.F.R. § 99.30(d) (consent for disclosure of personally identifiable information (PII)
from education records).
These safeguards also should include a statement that indicates that the parent has
been fully informed of the relevant activity and that the consent is voluntary on the part
of the parent consistent with the IDEA definition of “consent” in 34 C.F.R. § 300.9. During
the pandemic, the Department considers the use of these safeguards to be sufficient
for public agencies to use in accepting electronic signatures for parental consent
under IDEA for the activities described above.
Q2.

May a public agency accept a parent’s electronic or digital signature as written
parental consent to disclose PII from the child’s education records?

Yes, so long as the safeguards described in Q1 above are applied and met. That is,
electronic signatures for consent may be accepted to satisfy the IDEA Part B consent
requirements for disclosure of PII from education records if there are appropriate
safeguards, which could include the use of the safeguards for granting consent
electronically to release PII from education records described in the response to Q1
above. 34 C.F.R. § 99.30(d).
In addition, under 34 C.F.R. 300.9, consent, which must be voluntary on the part of the
parent, means the parent has been fully informed of, and agrees in writing to the
activity for which his or her consent has been requested. Parental consent must be
obtained before PII is disclosed to parties other than officials of participating agencies
or unless a specific exception applies under 34 C.F.R. § 300.622(b) of the IDEA Part B
regulations or under the Family Educational Rights and Privacy Act (FERPA) and its
implementing regulations at 34 C.F.R. Part 99. 1 34 C.F.R. § 300.622. In addition, under
Part B of IDEA, these safeguards should include a statement that indicates that the
parent has been fully informed of the relevant activity and that the consent is voluntary
on the part of the parent consistent with the IDEA definition of “consent” in
34 C.F.R.§ 300.9.
IDEA Part B also requires that prior to accessing a child’s or parent’s public benefits or
insurance for the first time and after providing the annual notification to parents
consistent with 34 C.F.R. § 300.154(d)(2)(v), the public agency must obtain written
consent from the parent that meets the requirements of 34 C.F.R. §§ 99.30 and
300.622, for disclosure of PII from education records to a State’s public benefits or

1 For further information regarding consent for disclosure of PII, see Understanding the

Confidentiality Requirements Applicable to IDEA Early Childhood Programs Frequently Asked
Questions (October 2016).

2

insurance program (e.g., Medicaid) in order for the public agency to bill that State’s
program for services provided under 34 C.F.R. Part 300. 34 C.F.R. § 300.154(d)(2)(iv).
Prior Written Notice
Q3.

How can a public agency provide parents with prior written notice required
under 34 C.F.R. § 300.503, while school buildings and other public agency
facilities are closed due to the pandemic?

A public agency must provide parents written notice a reasonable time before it
proposes or refuses to initiate or change the identification, evaluation, educational
placement of the child, or the provision of a free appropriate public education (FAPE)
to the child. 34 C.F.R. § 300.503. If the parent has previously agreed, or agrees during
the pandemic, the prior written notice can be provided through electronic mail (email).
34 C.F.R. § 300.505.
The term, “reasonable time” is not defined in the regulation. The Department believes
that it would be appropriate to consider factors such as the closure of public and
school buildings and facilities, social distancing, and other health-related orders during
the pandemic in determining what constitutes a reasonable time for this purpose.
Nevertheless, public agencies should make every effort to ensure that written notice is
provided as soon as possible prior to the proposed or refused action.
The determination of when prior written notice is required depends on the particular
facts and circumstances, but OSEP encourages public agencies to ensure that parents
are fully informed of how their child’s special education and related services needs are
addressed during remote learning.
Procedural Safeguards Notice
Q4.

Given the challenges associated with school operations during the pandemic,
how can a public agency ensure that a copy of the procedural safeguards
available to parents under IDEA is provided in accordance with
34 C.F.R. § 300.504(a)?

The public agency can provide a parent an electronic copy of the procedural
safeguards notice (e.g., through email) instead of a paper copy, if the parent has
previously agreed, or agrees to receive an electronic copy during the pandemic. See
34 C.F.R. § 300.505. The public agency must provide the parents a copy of the
procedural safeguards available to the parents of a child with a disability only one time
a school year, except that the notice also must be provided to parents in the
circumstances specified in 34 C.F.R. § 300.504(a). The public agency is not required to
provide a parent an electronic or paper copy of the notice of procedural safeguards if
the parent declines a copy upon being offered a copy. The public agency should
document that it offered the parent a copy and that the parent declined.

3

Access to Education Records
Q5.

How can a public agency comply with a parent’s request to inspect and review
the child’s education records 2 while school buildings and other public facilities
are closed due to the pandemic?

In light of the social distancing and physical contact restrictions of many jurisdictions
during the pandemic, parents and public agencies may identify a mutually agreeable
timeframe and method to provide access to the child’s education records. If the
parent asks to inspect and review specific documents from the child’s education
records while school buildings are closed during the pandemic, the school and parent
should work together to identify mutually agreeable options for access to the
education records. For example, the school could provide the parent with the
requested information from the child’s records via email, a secure on-line portal or
postal mail until school reopens. Note though, the public agency must use reasonable
methods when transmitting PII in education records through email or an online portal. 3
See FERPA and Virtual Learning During COVID-19.

2 The IDEA provisions related to access rights require that a participating agency comply with a

parent’s request to inspect and review their child’s education records without unnecessary
delay, before any meeting regarding an Individualized education program, or any due process
hearing or a resolution session, and in no case more than 45 days after the request has been
made. 34 C.F.R. § 300.613. Under FERPA and its implementing regulations, the educational
agency or institution must comply with a request for access to records within a reasonable
period of time, but not more than 45 days after it has received the request. 34 C.F.R. § 99.10.
3 Also see, OSEP Letter to Breton (March 21, 2014)

4

